DETAILED ACTION
Allowable Subject Matter
Claims 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar nanoimprint lithography products, the prior art does not teach or reasonably suggest such a product made according to the process of claim 21, which states that the composite polymeric layer is made by disposing discrete portions of an imprint resist on a pretreatment coating to form a composite polymeric coating comprising a mixture of the pretreatment composition and the imprint resist. The prior art, in contrast, features pre-mixed composite compositions that are only applied after homogenous mixing, which would not result in the structure implied by the claimed product-by-process limitations of claim 21.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 and 25-33, directed to an invention non-elected with traverse in the reply filed on 5-15-2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.




Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 18-20 and 25-33, directed to an invention non-elected with traverse in the reply filed on 5-15-2020.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785